Citation Nr: 1544460	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent disabling for a right femoral neck stress fracture, postoperative percutaneous pinning, right hip with posttraumatic arthritis.
 
2. Entitlement to a rating in excess of 10 percent disabling for arthritis of the left knee.
 
3. Entitlement to a rating in excess of 10 percent disabling for arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to May 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to schedule the Veteran for a videoconference hearing before a Veterans Law Judge (VLJ).  Specifically, the Veteran was originally scheduled to appear for a hearing in February 2012, but was unable to make the appointment due to mandatory training.  See August 2014 Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that following the Board's August 2014 remand decision, the Veteran was notified that her videoconference hearing had been scheduled for October 14, 2014 at the VA regional office in Houston, Texas.  See September  2014 2014 VA notification letter.  Via correspondence dated October 3, 2014, the Veteran notified the RO of the need to reschedule the hearing "due to circumstances that I had no control over at my job."  See October 3, 2014 Veteran correspondence.  The Veteran explained that two days prior to her letter, on October 1, 2014, her manager "had back surgery."  Id.  This unfortunate event left the Veteran "in charge of my group" during a "critical time of processing" as she is the remaining team-lead of a "two-person management team."  Id.  The Veteran's case file reflects that she was a "no show" for the October 14, 2014 videoconference hearing.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

The Veteran or her representative may request a change in the hearing date in writing within 60 days of the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. §§ 20.702(c)(1).  After the timeframe described, the hearing date becomes fixed and an extension of time for appearance at a hearing will only be granted for good cause.  38 C.F.R. §§ 20.702(c)(2).  In the current case, based on the information included in the Veteran's October 3, 2014 written request, the Board finds that good cause has been shown and that the Veteran's requested videoconference hearing should be scheduled.

The Board finds that the Veteran's reasons for a hearing postponement demonstrate good cause.  Specifically, as delineated in her letter, her manager's incapacitation during a "critical time" at work is clearly a matter outside of her care and control and a very understandable reason for being unable to miss work and attend a hearing.  Moreover, the Board notes that while the Veteran's October 3rd request was dated less than two weeks prior to the scheduled hearing, she made this request almost contemporaneously with the October 1st incident that gave rise to her need for postponement.  To ensure full compliance with due process requirements, a remand is required.  Given her timely request under the circumstances and reasonable basis for an extension, the Board finds that good cause has been shown to warrant a rescheduling of his hearing.  38 C.F.R. § 20.702(c)(2).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via video conference at the earliest opportunity possible.  38 U.S.C.A. § 7107 (West 2002).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



